DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination filed on 12/02/2021.  Applicants' arguments, filed 12/02/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 54-70 and 72-76 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18, 20, 24 and 32-35 of copending Application No. 17/106,509 (reference application).  This rejection is maintained.

New Rejection

Claims 54-67, 69, 70 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,314,547. Although the claims at issue are not in both instances the claims read on a plurality of components, wherein the first component comprises a polyfunctional isocyanate compound, a particulate component and one or more polyols and wherein the second component comprising a polyfunctional isocyanate, one or more polyols, and a particulate component; wherein the first and second components are mixed together to form a bioadsorbable, homogenous, hemostatic and adhesive composition.

Claims 54-67, 69, 70 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-17 of U.S. Patent No. 10,525,160. Although the claims at issue are not identical, they are not patentably distinct from each other because in both instances the claims read on a plurality of components, wherein the first component comprises a polyfunctional isocyanate compound, a particulate component and one or more polyols and wherein the second component comprising a polyfunctional isocyanate, one or more polyols, and a particulate component; wherein the first and second components are mixed together to form a bioadsorbable, homogenous, hemostatic and adhesive composition.

Claims 54-67, 69, 70 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-12, 25-33, and 36-43 of U.S. Patent No. 10,046,083. Although the claims at issue are not identical, they are not patentably distinct from each other because in both instances the claims read on a plurality of components, wherein the first component comprises a polyfunctional isocyanate compound, a particulate component and one or more polyols and wherein the second component comprising a polyfunctional isocyanate, one or more polyols, and a particulate component; wherein the first and second components are mixed together to form a bioadsorbable, homogenous, hemostatic and adhesive composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612